PER CURIAM.
Appellant, John Peak, Jr., challenges the judgments and sentences of the trial court. He argues that the trial court erred in denying his motion to withdraw his pleas of no contest that he filed pro se prior to sentencing. We affirm because Mr. Peak has not shown that the trial court abused its discretion under Florida Rule of Criminal Procedure 3.170(f). Williams v. State, 316 So.2d 267, 273 n. 6 (Fla.1975). Our affirmance, however, is without prejudice to Mr. Peak filing a motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850 “demonstrating that a manifest injustice occurred because the trial court failed to establish a factual basis for his pleas.” Yarish v. State, 420 So.2d 649 (Fla. 2d DCA 1982).
Affirmed.
RYDER, A.C.J., and PATTERSON and LAZZARA, JJ., concur.